Name: 83/625/EEC: Commission Decision of 12 December 1983 accepting an undertaking given in connection with the anti-dumping proceeding concerning imports of certain glass textile fibres (rovings) originating in Japan and terminating this proceeding
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-12-15

 Avis juridique important|31983D062583/625/EEC: Commission Decision of 12 December 1983 accepting an undertaking given in connection with the anti-dumping proceeding concerning imports of certain glass textile fibres (rovings) originating in Japan and terminating this proceeding Official Journal L 352 , 15/12/1983 P. 0047 - 0048*****COMMISSION DECISION of 12 December 1983 accepting an undertaking given in connection with the anti-dumping proceeding concerning imports of certain glass textile fibres (rovings) originating in Japan and terminating this proceeding (83/625/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Community (1), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 10 thereof, After consultations within the Advisory Committee as provided for under the above Regulation, Whereas: A. Provisional action (1) The Commission, by Regulation (EEC) No 1631/83 (3), imposed a provisional anti-dumping duty on imports of certain glass textile fibres (rovings) originating in Czechoslovakia, the German Democratic Republic and Japan and terminated the procedure concerning certain glass textile fibres (mats) originating in Czechoslovakia and the German Democratic Republic, no injury having been caused by these imports during the period under review. The duty was extended for a maximum period of two months by Regulation (EEC) No 2876/83 (4) at the request of the exporters concerned. B. Undertaking (2) Following the imposition of the provisional anti-dumping duty, an undertaking was offered by the Japan Glass Fibre Association in the name of all its members. There were no other exports to the European Community during the investigation period, apart from the exports of Nippon Electric Co. which had offered an acceptable price undertaking before the imposition of the provisional duty and which was consequently excluded from the provisional measures taken; the other Japanese producers have declared that they have no intention to export in the near future but that, if and when they export to the European Community, the price of these exports will not be at a dumping level. (3) The Commission considered that the undertaking offered is acceptable and that the proceeding concerning Japan may, therefore, be terminated. (4) No objection to this course was raised in the Advisory Committee. (5) The Council will decide shortly under Article 12 (2) of Council Regulation (EEC) No 3017/79 on the collection of the amounts secured by way of provisional duty, HAS DECIDED AS FOLLOWS: Article 1 The Commission hereby accepts the undertaking given by the Japan Glass Fibre Association in the name of all its members in connection with the anti-dumping proceeding concerning certain glass textile fibres (rovings) falling within subheading ex 70.20 B of the Common Customs Tariff, corresponding to NIMEXE code 70.20-70 and originating in Japan. Article 2 Without prejudice to the Council decision on the collection of the amounts secured by way of provisional duty under Commission Regulation (EEC) No 1631/83, the anti-dumping proceeding concerning imports of certain glass textile fibres (rovings) originating in Japan is hereby terminated. Done at Brussels, 12 December 1983. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 339, 31. 12. 1979, p. 1. (2) OJ No L 178, 22. 6. 1982, p. 9. (3) OJ No L 160, 18. 6. 1983, p. 18. (4) OJ No L 283, 15. 10. 1983, p. 1.